Case 2:19-cv-02146-GW-RAO Document 17 Filed 09/18/19 Page 1 of 1 Page ID #:88
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No.:       CV 19-02146 GW (RAOx)                          Date:      September 18, 2019
  Title:         Jonathan S. Scemama v. Mercedes-Benz USA, LLC, et al.



  Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                 Donnamarie Luengo                                 Tape No.: N/A
                   Deputy Clerk                              Court Recorder: CourtSmart

       Attorneys Present for Plaintiff(s):               Attorneys Present for Defendant(s):

                  Kevin Jacobson                                  Benson Douglas


 Proceedings:            MINUTES RE: SETTLEMENT CONFERENCE

        On September 18, 2019, the parties and their counsel appeared for a settlement conference.
 Settlement discussions are ongoing. The Court will reach out to the parties the week of October
 28, 2019 for further settlement discussions. All deadlines remain as set by District Judge Wu’s
 scheduling order.



        IT IS SO ORDERED.




                                                                                       1      : 46
                                                               Initials of Preparer           dl




 CV-90 (05/15)                       CIVIL MINUTES - GENERAL                               Page 1 of 1
